Exhibit 10.1

Execution Copy

12,000,000 Shares

and Warrants to Purchase 7,800,000 Shares

GTC BIOTHERAPEUTICS, INC.

Shares of Common Stock

($.01 par value)

PLACEMENT AGENT AGREEMENT

July 18, 2006

C.E. UNTERBERG, TOWBIN, LLC

RODMAN & RENSHAW, LLC

OPPENHEIMER & CO. INC.

c/o C.E. Unterberg, Towbin, LLC

350 Madison Avenue

New York, New York 10017

Dear Sirs:

GTC Biotherapeutics, Inc., a Massachusetts corporation (the “Company”), proposes
to issue and sell to the Purchasers, pursuant to the terms of this Placement
Agent Agreement (this “Agreement”), and the Subscription Agreements, in
substantially the form attached hereto as Exhibit A (the “Subscription
Agreements”) and entered into severally with the Purchasers that become parties
thereto (each a “Purchaser” and, collectively, the “Purchasers”), up to an
aggregate of 12,000,000 units (the “Units”), each consisting of (i) one share
(the “Share” and collectively the “Shares”) of the Company’s common stock, par
value $.01 per share (the “Common Stock”) and (ii) one warrant (the “Warrant”
and collectively the “Warrants”) to purchase 0.65 shares of Common Stock, in
substantially the form attached hereto as Exhibit B. The shares issuable upon
the exercise of the Warrants are referred to herein as the “Warrant Shares” and,
together with the Units, the Shares and the Warrants, are referred to herein as
the “Securities.” The Company hereby confirms its agreement with the placement
agents named on Schedule I attached hereto (the “Placement Agents”), as set
forth below. C.E. Unterberg, Towbin, LLC is acting as the representative of the
Placement Agents and in such capacity is hereinafter referred to as the
“Representative.” Certain terms used herein are defined in Section 14 hereof):

1. AGREEMENT TO ACT AS PLACEMENT AGENTS; PLACEMENT OF SECURITIES. On the basis
of the representations, warranties and agreements of the Company herein
contained, and subject to all the terms and conditions of this Agreement:

(a) The Company hereby authorizes the Placement Agents to act as its exclusive
agents to solicit offers for the purchase of all or part of the Units from the
Company in



--------------------------------------------------------------------------------

connection with the proposed offering of the Units (the “Offering”). Until the
Closing Date (as defined in Section 3 hereof), the Company shall not, without
the prior consent of the Representative, solicit or accept offers to purchase
the Units otherwise than through the Placement Agents.

(b) The Placement Agents agree, as agents of the Company, to use their
reasonable best efforts to solicit offers to purchase the Units from the Company
on the terms and subject to the conditions set forth in the Prospectus (as
defined below). The Placement Agents shall make reasonable best efforts to
assist the Company in obtaining performance by each Purchaser whose offer to
purchase Units has been solicited by the Placement Agents and accepted by the
Company, but the Placement Agents shall not, except as otherwise provided in
this Agreement, be obligated to disclose the identity of any potential purchaser
or have any liability to the Company in the event any such purchase is not
consummated for any reason. Under no circumstances will the Placement Agents be
obligated to purchase any Units for their own account and, in soliciting
purchases of Units, the Placement Agents shall act solely as the Company’s
agents and not as principals. Notwithstanding the foregoing and except as
otherwise provided in Section 1(c) , it is understood and agreed that the
Placement Agents (or their affiliates) may, solely at their discretion and
without any obligation to do so, purchase Units as principals.

(c) Subject to the provisions of this Section 1, offers for the purchase of
Units may be solicited by the Placement Agents as agents for the Company at such
times and in such amounts as the Placement Agents deem advisable. Each Placement
Agent shall communicate to the Company, orally or in writing, each reasonable
offer to purchase Units received by it as agent of the Company. The Company
shall have the sole right to accept offers to purchase the Units and may reject
any such offer, in whole or in part. Each Placement Agent shall have the right,
in its discretion reasonably exercised, without notice to the Company, to reject
any offer to purchase Units received by it, in whole or in part, and any such
rejection shall not be deemed a breach of its agreement contained herein.

(d) The purchases of the Units by the Purchasers shall be evidenced by the
execution of the Subscription Agreements by each of the parties thereto.

(e) As compensation for services rendered, on the Closing Date the Company shall
pay to the Placement Agents by wire transfer of immediately available funds to
an account or accounts designated by the Representative, an amount equal to six
and one half percent (6.5%) of the gross proceeds received by the Company from
the sale of the Units on such Closing Date.

(f) No Units which the Company has agreed to sell pursuant to this Agreement
shall be deemed to have been purchased and paid for, or sold by the Company,
until such Units shall have been delivered to the Purchaser thereof against
payment by such Purchaser. If the Company shall default in its obligation to
deliver Units to a Purchaser whose offer it has accepted, the Company shall
indemnify and hold the Placement Agents harmless against any loss, claim or
damage arising from or as a result of such default by the Company.

 

2



--------------------------------------------------------------------------------

2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to, and agrees with, the several Placement Agents and the Purchasers
that:

(a) The Company has prepared and filed in conformity with the requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and published
rules and regulations thereunder (the “Rules and Regulations”) adopted by the
Securities and Exchange Commission (the “Commission”) a “shelf” Registration
Statement (as hereinafter defined) on Form S-3 as amended (No. 333-135054),
which became effective on July 7, 2006 (the “Effective Date”), including a base
prospectus relating to the Securities (the “Base Prospectus”), and such
amendments and supplements thereto as may have been required to the date of this
Agreement. The term “Registration Statement” as used in this Agreement means the
registration statement (including all exhibits, financial schedules and all
documents and information deemed to be a part of the Registration Statement
pursuant to Rule 430A or 434(d) under the Securities Act), as amended or
supplemented to the date of this Agreement, including the Base Prospectus. The
Registration Statement is effective under the Securities Act and no stop order
preventing or suspending the effectiveness of the Registration Statement or
suspending or preventing the use of the Prospectus has been issued by the
Commission and no proceedings for that purpose have been instituted or, to the
knowledge of the Company, are threatened by the Commission. The Company, if
required by the Rules and Regulations of the Commission, proposes to file the
Prospectus (as defined below), with the Commission pursuant to Rule 424(b) of
the Rules and Regulations. The term “Prospectus” as used in this Agreement means
the Prospectus, in the form in which it is to be filed with the Commission
pursuant to Rule 424(b) of the Rules and Regulations, or, if the Prospectus is
not to be filed with the Commission pursuant to Rule 424(b), the Prospectus in
the form included as part of the Registration Statement as of the Effective
Date, except that if any revised prospectus or prospectus supplement shall be
provided to the Placement Agents by the Company for use in connection with the
offering and sale of the Units which differs from the Prospectus (whether or not
such revised prospectus or prospectus supplement is required to be filed by the
Company pursuant to Rule 424(b) of the Rules and Regulations), the term
“Prospectus” shall refer to such revised prospectus or prospectus supplement, as
the case may be, from and after the time it is first provided to the Placement
Agents for such use. Any preliminary prospectus or prospectus subject to
completion included in the Registration Statement or filed with the Commission
pursuant to Rule 424 under the Securities Act is hereafter called a “Preliminary
Prospectus.” Any reference herein to the Registration Statement, any Preliminary
Prospectus or the Prospectus shall be deemed to refer to and include the
documents incorporated by reference therein pursuant to Item 12 of Form S-3
which were filed under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), on or before the last to occur of the Effective Date, the date
of the Preliminary Prospectus, or the date of the Prospectus, and any reference
herein to the terms “amend,” “amendment,” or “supplement” with respect to the
Registration Statement, any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include (i) the filing of any document under the Exchange
Act after the Effective Date, the date of such Preliminary Prospectus or the
date of the Prospectus, as the case may be, which is incorporated by reference
and (ii) any such document so filed, but excluding any documents or information
furnished to the Commission under Item 2.02 or Item 7.01 of any Current Report
on Form 8-K. If the Company has filed an abbreviated registration statement to
register additional Securities pursuant to Rule 462(b) under the Rules

 

3



--------------------------------------------------------------------------------

(the “462(b) Registration Statement”), then any reference herein to the
Registration Statement shall also be deemed to include such 462(b) Registration
Statement.

(b) As of the Applicable Time (as defined below) and as of the Closing Date,
neither (i) the General Use Free Writing Prospectus (as defined below), if any,
issued at or prior to the Applicable Time, and the Pricing Prospectus (as
defined below) and the information included on Schedule B hereto (the “Pricing
Information”), if any, all considered together (collectively, the “General
Disclosure Package”), nor (ii) any individual Limited Use Free Writing
Prospectus (as defined below), if any, when considered together with the General
Disclosure Package, included or will include any untrue statement of a material
fact or omitted or will omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representations or warranties as to information contained in or omitted from any
Issuer Free Writing Prospectus, in reliance upon, and in conformity with,
written information furnished to the Company by the Placement Agents
specifically for inclusion therein, which information the parties hereto agree
is limited to the Placement Agents’ Information (as defined in Section 16). As
used in this paragraph (b) and elsewhere in this Agreement:

“Applicable Time” means 4:30 P.M., New York time, on the date of this Agreement.

“Pricing Prospectus” means the Preliminary Prospectus, if any, and the Base
Prospectus, each as amended and supplemented as of immediately prior to the
Applicable Time, including any document incorporated by reference therein and
any prospectus supplement deemed to be a part thereof.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 under the Securities Act relating to the Securities in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Securities Act.

“General Use Free Writing Prospectus” means any Issuer Free Writing Prospectus
that is identified on Schedule A to this Agreement.

“Limited Use Free Writing Prospectuses” means any Issuer Free Writing Prospectus
that is not a General Use Free Writing Prospectus.

(c) No order preventing or suspending the use of any Preliminary Prospectus, any
Issuer Free Writing Prospectus or the Prospectus relating to the proposed
offering of the Units has been issued by the Commission, and no proceeding for
that purpose or pursuant to Section 8A of the Securities Act has been instituted
or, to the knowledge of the Company, is threatened by the Commission, and each
Preliminary Prospectus, if any, at the time of filing thereof, conformed in all
material respects to the requirements of the Securities Act and the Rules and
Regulations, and did not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representations or warranties as to information contained in or omitted from any
Preliminary Prospectus, in reliance upon, and in conformity with, written
information

 

4



--------------------------------------------------------------------------------

furnished to the Company by the Placement Agents specifically for inclusion
therein, which information the parties hereto agree is limited to the Placement
Agents’ Information (as defined in Section 16).

(d) At the time the Registration Statement and any amendments thereto became
effective, at the date of this Agreement and at the Closing Date, the
Registration Statement and any amendments thereto conformed and will conform in
all material respects to the requirements of the Securities Act and the Rules
and Regulations and did not and will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading; and the Pricing
Prospectus and Prospectus and any amendments or supplements thereto, at time the
Pricing Prospectus and Prospectus or any amendment or supplement thereto was
issued and at the Closing Date, conformed and will conform in all material
respects to the requirements of the Securities Act and the Rules and Regulations
and did not and will not contain an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that the foregoing representations and warranties in this paragraph
(d) shall not apply to information contained in or omitted from the Registration
Statement or the Pricing Prospectus and Prospectus, or any amendment or
supplement thereto, in reliance upon, and in conformity with, written
information furnished to the Company by the Placement Agents specifically for
inclusion therein, which information the parties hereto agree is limited to the
Placement Agents’ Information (as defined in Section 16).

(e) Each Issuer Free Writing Prospectus, if any, as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Units or until any earlier date that the Company notified or notifies the
Placement Agent as described in Section 4(e), did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement, Pricing Prospectus or the
Prospectus, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof that has not been superseded
or modified, or included or would include an untrue statement of a material fact
or omitted or would omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances prevailing at the subsequent time, not misleading. The foregoing
sentence does not apply to statements in or omissions from any Issuer Free
Writing Prospectus in reliance upon, and in conformity with, written information
furnished to the Company by the Placement Agent specifically for inclusion
therein, which information the parties hereto agree is limited to the Placement
Agents’ Information (as defined in Section 16).

(f) The documents incorporated by reference in the Registration Statement, the
Pricing Prospectus and the Prospectus, when they became effective or were filed
with the Commission, as the case may be, conformed in all material respects to
the requirements of the Securities Act or the Exchange Act, as applicable, and
the rules and regulations of the Commission thereunder and none of such
documents contained any untrue statement of a material fact or omitted to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; and any further documents so filed and incorporated by reference
in the Registration

 

5



--------------------------------------------------------------------------------

Statement, the Pricing Prospectus and the Prospectus, when such documents become
effective or are filed with the Commission , as the case may be, will conform in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable, and the rules and regulations of the Commission thereunder
and will not contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(g) The Company has not, directly or indirectly, distributed and will not
distribute any offering material in connection with the offering and sale of the
Units other than any Preliminary Prospectus, the Pricing Prospectus and the
Prospectus and other materials, if any, permitted under the Securities Act and
consistent with Section 4(b)) below. The Company will file with the Commission
all Issuer Free Writing Prospectuses, if any, in the time and manner required
under Rules 164(b)(2) and 433(d) under the Securities Act.

(h) The Company has been duly organized and is validly existing as a corporation
in good standing (or the equivalent thereof, if any) under the laws of its
jurisdiction of incorporation, is duly qualified to do business and is in good
standing (or the equivalent thereof, if any) as a foreign corporation in each
jurisdiction in which its ownership or lease of property or the conduct of its
business requires such qualification, and has all power and authority necessary
to own or hold its properties and to conduct the business in which it is
engaged, except where the failure to be so qualified and in good standing or
have such power or authority would not have, individually or in the aggregate, a
material adverse effect on the condition (financial or otherwise), results of
operations, business, properties or prospects of the Company and its
subsidiaries taken as a whole (a “Material Adverse Effect”).

(i) The Shares to be issued and sold by the Company hereunder and under the
Subscription Agreements and the Warrant Shares, which are issuable upon exercise
of the Warrants, have been duly and validly authorized and, when issued and
delivered against payment therefor as provided herein, will be duly and validly
issued, fully paid and nonassessable and free of any preemptive or similar
rights. The Securities conform to the descriptions thereof contained in the
General Disclosure Package.

(j) The Company has an authorized capitalization as set forth in the General
Disclosure Package. All of the issued and outstanding shares of capital stock of
the Company have been duly and validly authorized and issued, are fully paid and
non-assessable, have been issued in compliance with federal and state securities
laws, and conform to the description thereof contained in the General Disclosure
Package. As of June 30, 2006, there were 61,398,095 shares of Common Stock
issued and outstanding and 73,116,209 shares of Common Stock were issuable upon
the exercise of all options, warrants and convertible securities outstanding as
of such date. Since such date, the Company has not issued any securities, other
than Common Stock of the Company issued pursuant to the exercise of stock
options previously outstanding under the Company’s stock option plans or the
issuance of restricted Common Stock pursuant to employee stock purchase plans.
None of the outstanding shares of Common Stock was issued in violation of any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase securities of the Company. There are no authorized or
outstanding shares of capital stock, options, warrants, preemptive rights,
rights of first refusal or other rights

 

6



--------------------------------------------------------------------------------

to purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company or any of its subsidiaries
other than those described above or described in the General Disclosure Package.
The description of the Company’s stock option, stock bonus and other stock plans
or arrangements, and the options or other rights granted thereunder, as
described in the General Disclosure Package, completely, accurately and fairly
present the information required to be shown with respect to such plans,
arrangements, options and rights.

(k) The Company has the full right, power and authority to enter into this
Agreement, each of the Subscription Agreements and the Warrants and to perform
and to discharge its obligations hereunder and thereunder; and each of this
Agreement, each of the Subscription Agreements and the Warrants has been duly
authorized, executed and delivered by the Company, and constitutes a valid and
binding obligation of the Company enforceable in accordance with its terms,
except as limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity, regardless of
whether asserted in a proceeding at equity or law, and except to the extent that
the indemnification and contribution provisions of Section 7 hereof may be
limited by federal or state securities laws and public policy considerations in
respect thereof.

(l) The execution, delivery and performance of this Agreement and the
Subscription Agreements by the Company and the consummation of the transactions
contemplated hereby and thereby will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company is a party or by which the Company is bound or
to which any of the property or assets of the Company is subject, nor will such
actions result in any violation of the provisions of the charter or by-laws of
the Company or any statute, law, rule or regulation or any judgment, order or
decree of any court or governmental agency or body having jurisdiction over the
Company or any of its properties or assets, except for such breach, violation or
default that, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.

(m) There is no franchise, contract, lease, instrument or other document of a
character required by the Securities Act or the Rules and Regulations to be
described in the General Disclosure Package, or to be filed as an exhibit to the
Registration Statement, which is not described or filed as required; and all
statements summarizing any such franchises, contracts, leases, instruments or
other documents contained in the Registration Statement fairly present the
information required to be shown with respect thereto. Other than as described
in the General Disclosure Package, no such franchise, contract, lease,
instrument or other document has been suspended or terminated for convenience or
default by the Company or any of the other parties thereto, and the Company has
not received notice or any other knowledge of any such pending or threatened
suspension, or termination, except for such pending or threatened suspensions,
or terminations that would not reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

(n) All existing minute books of the Company, including all existing records of
all meetings and actions of the board of directors (including, Audit,
Compensation, Nominating and Governance and other board committees) and
stockholders of the Company through the date of the latest meeting and action
(collectively, the “Corporate Records”) have been made available to the
Placement Agents and counsel for the Placement Agents. All such Corporate
Records are complete and accurately reflect, in all material respects, all
transactions referred to in such Corporate Records. There are no material
transactions, agreements or other actions of the Company that are not properly
approved and/or recorded in the Corporate Records.

(o) No consent, approval, authorization, filing with or order of or registration
with, any court or governmental agency or body is required in connection with
the transactions contemplated herein and in the Subscription Agreements, except
such as have been obtained or made under the Securities Act or the Exchange Act
and such as may be required under the securities, or blue sky, laws of any
jurisdiction in connection with the offer and sale of the Units by the Company
in the manner contemplated herein and in the General Disclosure Package.

(p) Except as described in the General Disclosure Package, (i) no person has the
right, contractual or otherwise, to cause the Company to issue or sell to it any
shares of Common Stock or shares of any other capital stock or other equity
interests of the Company, (ii) no person has any preemptive rights, resale
rights, rights of first refusal or other rights to purchase any shares of Common
Stock or shares of any other capital stock or other securities of the Company,
and (iii) except as provided herein, no person has the right to act as an
underwriter, placement agent or financial advisor to the Company in connection
with and as a result of the offer and sale of the Units, in the case of each of
the foregoing clauses (i), (ii) and (iii), whether as a result of the filing or
effectiveness of the Registration Statement or the sale of the Units as
contemplated thereby or otherwise; no person has the right, contractual or
otherwise, to cause the Company to register under the Securities Act any shares
of Common Stock or shares of any other capital stock or other securities of the
Company, or to include any such shares or interests in the Registration
Statement or the offering contemplated thereby, whether as a result of the
filing or effectiveness of the Registration Statement or the sale of the Units
as contemplated thereby or otherwise, except for persons and entities who have
expressly waived such right or who have been given timely and proper notice and
have failed to exercise such right within the time or times required under the
terms and conditions of such right, and the Company is not required to file any
registration statement for the registration of any securities of any person or
register any such securities pursuant to any other registration statement filed
by the Company under the Securities Act for a period of at least 180 days after
the date hereof.

 

8



--------------------------------------------------------------------------------

(q) The financial statements, together with the related notes and schedules, of
the Company included in the General Disclosure Package, or the Registration
Statement or incorporated by reference therein, as the case may be, present
fairly the financial condition, results of operations and cash flows of the
Company and its consolidated subsidiaries and other consolidated entities as of
the dates and for the periods indicated, comply in all material respects with
the Securities Act and the Rules and Regulations thereunder, and have been
prepared in conformity with generally accepted accounting principles applied on
a consistent basis throughout the periods involved. No other financial
statements or supporting schedules or exhibits are required by the Securities
Act or the Rules and Regulations thereunder to be included in the General
Disclosure Package or the Registration Statement or incorporated by reference
therein, as the case may be.

(r) Except as set forth in the General Disclosure Package there is no legal or
governmental proceeding pending to which the Company is a party or of which any
property or assets of the Company is the subject which is required to be
described in the General Disclosure Package and is not described therein, or
which, individually or in the aggregate, if determined adversely to the Company,
would have a Material Adverse Effect or would prevent or adversely affect the
ability of the Company to perform its obligations under this Agreement; and to
the best of the Company’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by others.

(s) The Company has good and marketable title to all property (real and
personal) described in the Registration Statement and the General Disclosure
Package as being owned by the Company, free and clear of all claims, liens,
encumbrances, security interests, defects or restrictions upon voting or
transfer or any other claims of any kind (“Liens”), except for (i) Liens
disclosed in the financial statements included in the Base Prospectus and
(ii) Liens that do not materially interfere with the use made or proposed to be
made of such property by the Company or that would not have a Material Adverse
Effect; all the property described in the Registration Statement and the General
Disclosure Package as being held under lease by the Company is held thereby
under valid, subsisting and enforceable leases except where the failure to be
valid, subsisting or enforceable would not have a Material Adverse Effect.

(t) The Company is not (i) in violation of any provision of its charter or
by-laws, (ii) in default in any respect, and no event has occurred which, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant, or condition of any indenture,
contract, lease, mortgage, deed of trust, note agreement, loan agreement or
other agreement, obligation, condition, covenant or instrument to which it is a
party or by which it is bound or to which any of its property or assets is
subject, or (iii) in violation in any respect of any statute, law, rule,
regulation, ordinance, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or any of its properties, as applicable
(including, without limitation, those administered by the Food and Drug
Administration of the U.S. Department of Health and Human Services (the “FDA”)
or by any foreign, federal, state or local governmental or regulatory authority
performing functions similar to those performed by the FDA), except, with
respect to clauses (ii) and (iii), any violations or defaults which,
individually or in the aggregate, would not have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(u) The contracts described in the Company’s regular reports on Forms 10-K, 10-Q
and 8-K as filed by the Company with the Commission or incorporated by reference
therein that are material to the Company are in full force and effect on the
date hereof, and neither the Company nor, to the Company’s knowledge, any other
party to such contracts is in breach of or default under any of such contracts
except any such breach or default which, individually or in the aggregate, would
not have a Material Adverse Effect.

(v) The Company has fulfilled its obligations, if any, under the minimum funding
standards of Section 302 of the United States Employee Retirement Income
Security Act of 1974 (“ERISA”) and the regulations and published interpretations
thereunder with respect to each “plan”(as defined in Section 3(3) of ERISA and
such regulations and published interpretations) in which employees of the
Company are eligible to participate and each such plan is in compliance in all
material respects with the presently applicable provisions of ERISA and such
regulations and published interpretations. No “prohibited transaction”(as
defined in Section 406 of ERISA, or Section 4975 of the Internal Revenue Code of
1986, as amended from time to time (the “Code”)) has occurred with respect to
any employee benefit plan which would have a Material Adverse Effect. The
Company has not incurred any unpaid liability to the Pension Benefit Guaranty
Corporation (other than for the payment of premiums in the ordinary course) or
to any such plan under Title IV of ERISA. Each “pension plan”(as defined in
ERISA) for which the Company would have any liability that is intended to be
qualified under Section 401 (a) of the Code is so qualified in all material
respects and nothing has occurred, whether by action or by failure to act, which
could cause the loss of such qualification.

(w) The Company has made all filings, applications and submissions required by,
and possesses all approvals, licenses, certificates, certifications, clearances,
consents, exemptions, marks, notifications, orders, permits and other
authorizations issued by, the appropriate federal, state or foreign regulatory
authorities (including, without limitation, the FDA, and any other foreign,
federal, state or local government or regulatory authorities performing
functions similar to those performed by the FDA) necessary to conduct its
businesses (collectively, “Permits”), except for such Permits which the failure
to obtain would not have a Material Adverse Effect (the “Immaterial Permits”),
and is in compliance in all material respects with the terms and conditions of
all such Permits other than the Immaterial Permits (the “Required Permits”); all
of such Required Permits held by the Company are valid and in full force and
effect; there is no pending or, to the Company’s knowledge, threatened action,
suit, claim or proceeding which may cause any such Required Permit to be
limited, revoked, cancelled, suspended, modified or not renewed and the Company
has not received any notice of proceedings relating to the limitation,
revocation, cancellation, suspension, modification or non-renewal of any such
Required Permit which, individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect,
whether or not arising from transactions in the ordinary course of business,
except as set forth in or contemplated by the General Disclosure Package.

(x) PricewaterhouseCoopers LLP, who have certified certain financial statements
of the Company and delivered their report with respect to the audited
consolidated financial statements and schedules included in the General
Disclosure Package or the Registration Statement, or incorporated by reference
therein, as the case may be, are, to the Company’s

 

10



--------------------------------------------------------------------------------

knowledge, an independent registered public accounting firm with respect to the
Company within the meaning of the Securities Act and the Rules and Regulations.

(y) The Company has filed all foreign, federal, state and local tax returns that
are required to be filed or has requested extensions thereof (except in any case
in which the failure so to file would not have a Material Adverse Effect and
except as set forth in the General Disclosure Package) and has paid all taxes
required to be paid by it and any other assessment, fine or penalty levied
against it, to the extent that any of the foregoing is due and payable, except
for any such assessment, fine or penalty that is currently being contested in
good faith or as would not have a Material Adverse Effect and except as set
forth in the General Disclosure Package.

(z) The principal executive officer and principal financial officer of the
Company have made all certifications required by the Sarbanes-Oxley Act of 2002
(the “Sarbanes-Oxley Act”), and the rules and regulations promulgated
thereunder, and the statements contained in any such certification are correct
and comply as to form as of the dates made. The Company maintains “disclosure
controls and procedures”(as defined in Rule 13a-14(c) under the Exchange Act),
and such controls and procedures are designed (i) to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported, within
the time periods specified in the Commission’s rules and forms and (ii) to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is accumulated and communicated
to the Company’s management, including its principal executive officer and
principal financial officer, as appropriate to allow timely decisions regarding
required disclosure. The Company does not have any material weaknesses in
internal controls, and there has been no fraud, whether or not material, that
involves management or other employees who have a significant role in the
Company’s internal controls. The Company is otherwise in compliance in all
respects with all applicable effective provisions of the Sarbanes-Oxley Act and
the rules and regulations promulgated thereunder by the Commission.

(aa) The Company maintains a system of internal accounting controls sufficient
to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain
accountability of assets; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

(bb) To the Company’s knowledge, the Company (i) is in compliance in all
material respects with any and all applicable foreign, federal, state and local
laws and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) has received and is in compliance with
all permits, licenses or other approvals required of it under applicable
Environmental Laws to conduct its business and (iii) has not received notice of
any actual or potential liability for the investigation or remediation of any
disposal or release of hazardous or

 

11



--------------------------------------------------------------------------------

toxic substances or wastes, pollutants or contaminants, except where such
non-compliance with Environmental Laws, failure to receive required permits,
licenses or other approvals, or liability would not, individually or in the
aggregate, have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated by the General Disclosure Package. The Company has not been named
as a “potentially responsible party” under the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended.

(cc) To the Company’s knowledge, there has been no storage, disposal,
generation, manufacture, refinement, transportation, handling or treatment of
medical wastes, toxic wastes, hazardous wastes or hazardous substances by the
Company (or, to the knowledge of the Company, any of its predecessors in
interest) at, upon or from any of the property now or previously owned or leased
by the Company in violation of any applicable Environmental Law which would
require remedial action under any applicable Environmental Law, except for any
violation or remedial action which would not cause, individually or in the
aggregate with all such violations and remedial actions, a Material Adverse
Effect; there has been no material spill, discharge, leak, emission, injection,
escape, dumping or release of any kind onto such property or of any medical
wastes, toxic wastes, hazardous wastes or hazardous substances due to or caused
by the Company or with respect to which the Company had knowledge, except for
any such spill, discharge, leak, emission, injection, escapes, dumpings or
releases which would not cause or would not be reasonably likely to cause,
individually or in the aggregate with all such spills, discharges, leaks,
emissions, injections, escapes, dumpings or releases, a Material Adverse Effect;
and the terms “hazardous substances,” “toxic wastes,” “hazardous wastes” and
“medical wastes” shall have the meanings specified in any applicable
Environmental Laws.

(dd) The Company owns, possesses, licenses or has other rights to use all
foreign and domestic patents, patent applications, trade and service marks,
trade and service mark registrations, trade names, copyrights, licenses,
inventions, trade secrets, technology, Internet domain names, know-how and other
intellectual property (collectively, the “Intellectual Property”) necessary for
the conduct of the Company’s business as now conducted or as proposed in the
General Disclosure Package, to be conducted. Except as set forth in the General
Disclosure Package, (i) to the Company’s knowledge, there are no rights of third
parties to any such Intellectual Property except through licensing or
cross-licensing agreements or where the exercise of such rights would not
result, individually or in the aggregate, in a Material Adverse Effect; (ii) to
the Company’s knowledge, there is no infringement by third parties of any such
Intellectual Property that is necessary and material to the Company’s business
as it is presently being conducted; (iii) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the Company’s rights in or to any such Intellectual Property, and
the Company is unaware of any facts which would form a reasonable basis for any
such claim; (iv) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others challenging the validity or scope of
any such Intellectual Property; (v) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others that the
Company infringes or otherwise violates any patent, trademark, copyright, trade
secret or other proprietary rights of others, and the Company is unaware of any
other fact which would form a reasonable basis for any such claim; (vi) except
as described in the General Disclosure Package, to the Company’s knowledge,
there is no third-

 

12



--------------------------------------------------------------------------------

party U.S. patent or published U.S. patent application which contains claims for
which an Interference Proceeding could be commenced against any patent or patent
application described in the General Disclosure Package, as being owned by or
licenses to the Company; and (vii) the Company has taken all steps reasonably
determined by the Company to be necessary to perfect its ownership of and
interest in the Intellectual Property.

(ee) The clinical, pre-clinical and other studies and tests conducted by or on
behalf of or sponsored by the Company were and, if still pending, are being
conducted in accordance with all statutes, laws, rules and regulations, as
applicable (including, without limitation, those administered by the FDA or by
any foreign, federal, state or local governmental or regulatory authority
performing functions similar to those performed by the FDA) except where the
failure to comply with such statutes, laws, rules or regulations would not
result, individually or in the aggregate, in a Material Adverse Effect.

(ff) The Company complies with applicable regulatory requirements (including,
without limitation, those administered by the FDA and any other relevant
foreign, federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA), except where the failure to
comply with such regulatory requirements would not result, individually or in
the aggregate, in a Material Adverse Effect.

(gg) The Company has not failed to file with the applicable regulatory
authorities (including, without limitation, the FDA or any foreign, federal,
state or local governmental or regulatory authority performing functions similar
to those performed by the FDA) any filing, declaration, listing, registration,
report or submission in respect of which any such failure would have a Material
Adverse Effect; all such filings, declarations, listings, registrations, reports
or submissions were in compliance in all material respects with applicable laws
when filed and no deficiencies with respect to such compliance have been
asserted by any applicable regulatory authority (including, without limitation,
the FDA or any foreign, federal, state or local governmental or regulatory
authority performing functions similar to those performed by the FDA) with
respect to any such filings, declarations, listings, registrations, reports or
submissions.

(hh) No relationship, direct or indirect, exists between or among the Company on
the one hand and the directors, officers, stockholders, customers or suppliers
of the Company on the other hand which is required to be described in the
General Disclosure Package and which is not so described.

(ii) Neither the Company nor any other person associated with or acting on
behalf of the Company including, without limitation, any director, officer,
agent or employee of the Company or any of its subsidiaries, has, directly or
indirectly, while acting on behalf of the Company or any of its subsidiaries
(i) used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses, or received or retained any funds, relating to
political activity; (ii) made any unlawful payment from corporate funds to, or
received or retained any unlawful funds from, foreign or domestic government
officials or employees or to or from foreign or domestic political parties or
campaigns; (iii) violated any provision of the Foreign Corrupt Practices Act of
1977, as amended; or (iv) made any other unlawful payment or received or
retained any other unlawful funds.

 

13



--------------------------------------------------------------------------------

(jj) The Company is not or, after giving effect to the offering and sale of the
Units and the application of the proceeds thereof as described in the General
Disclosure Package, will not become an “investment company” as defined in the
Investment Company Act of 1940, as amended.

(kk) No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in the General
Disclosure Package, has been made or reaffirmed without a reasonable basis or
has been disclosed other than in good faith.

(ll) Other than as contemplated by this Agreement, neither the Company nor any
of its subsidiaries is a party to any contract, agreement or understanding with
any person that would give rise to a valid claim against the Company or the
Placement Agents for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Units.

(mm) The Company has not sustained, since the date of the latest audited
financial statements included in the General Disclosure Package or the
Registration Statement, or incorporated by reference therein, as the case may
be, any material loss or interference with its business from fire, explosion,
flood, terrorist act or other calamity, whether or not covered by insurance, or
from any labor dispute or court or governmental action, order or decree,
otherwise than as set forth in or contemplated by the General Disclosure
Package.

(nn) Except as set forth in or as otherwise contemplated by the Registration
Statement, General Disclosure Package, subsequent to the respective dates as of
which information is given in the Registration Statement or General Disclosure
Package, there has not been (i) any adverse change or development that would
reasonably be expected to result in a Material Adverse Effect, (ii) any
transaction which is material to the Company, (iii) any obligation, direct or
contingent (including any off-balance sheet obligations), incurred by the
Company outside the ordinary course of business, which is material to the
Company, (iv) any change in the capital stock (other than the issuance of shares
of Common Stock upon exercise of stock options and warrants disclosed as
outstanding in the Registration Statement, the General Disclosure Package, and
the grant of options under existing stock option plans described in the
Registration Statement and the General Disclosure Package) or outstanding
indebtedness of the Company, or (v) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company.

(oo) The Shares and Warrant Shares are registered under the Exchange Act and are
duly listed and admitted and authorized for trading, subject to official notice
of issuance, on the Nasdaq Global Market (“Nasdaq”) and the Company has taken no
action designed to terminate, or likely to have the effect of terminating the
registration of the Common Stock under the Exchange Act or delisting or
suspending from trading the Common Stock from Nasdaq, nor has the Company
received any information suggesting that the Commission or the National
Association of Securities Dealers, Inc. (“NASD”) is contemplating terminating or
suspending such registration or listing.

(pp) Neither the Company nor any of its subsidiaries nor any of their officers,
directors or affiliates has taken or will take, directly or indirectly, any
action designed or intended to

 

14



--------------------------------------------------------------------------------

stabilize or manipulate the price of any security of the Company, or which
caused or resulted in, or which might in the future reasonably be expected to
cause or result in, stabilization or manipulation of the price of any security
of the Company.

(qq) There are no affiliations with the NASD among the Company’s officers,
directors or, to the knowledge of the Company, any five percent (5%) or greater
stockholder of the Company, except as set forth in the General Disclosure
Package, or otherwise disclosed in writing to the Placement Agents.

(rr) There are no outstanding loans, advances (except normal advances for
business expense in the ordinary course of business) or guarantees or
indebtedness by the Company to or for the benefit of any of the executive
officers or directors of the Company, except as disclosed in the General
Disclosure Package or the Registration Statement.

(ss) There are no transactions, arrangements or other relationships between
and/or among the Company, any of its affiliates (as such term is defined in Rule
405 of the Securities Act) and any unconsolidated entity, including, but not
limited to, any structured finance, special purpose or limited purpose entity
that could reasonably be expected to materially affect the Company’s liquidity
or the availability of or requirements for its capital resources required to be
described in the General Disclosure Package or the Registration Statement, which
have not been described as required.

(tt) The Company has taken all necessary actions to ensure that, upon and at all
times after Nasdaq shall have approved the Shares and Warrant Shares for
inclusion, it will be in compliance with all applicable corporate governance
requirements set forth in Nasdaq’s Marketplace Rules that are then in effect and
is actively taking steps to ensure that it will be in compliance with other
applicable corporate governance requirements set forth in Nasdaq’s Marketplace
Rules not currently in effect upon and all times after the effectiveness of such
requirements.

(uu) The Company and its Board of Directors have taken all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti takeover provision under the Company’s certificate of
incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to the Purchasers as a result
of the Purchasers and the Company fulfilling their obligations or exercising
their rights under the Transaction Documents, including without limitation as a
result of the Company’s issuance of the Securities and the Purchasers’ ownership
of the Securities.

Any certificate signed by any officer of the Company and delivered to the
Placement Agents or counsel for the Placement Agents in connection with the
offering of the Units shall be deemed a representation and warranty by the
Company, as to the matters covered thereby, to the Placement Agents.

3. THE CLOSING. The time and date of closing and delivery of the documents
required to be delivered to the Placement Agents pursuant to Section 6 hereof
shall be at 10:00 A.M.,

 

15



--------------------------------------------------------------------------------

local time, on July 21, 2006 (the “Closing Date”) at the office of Edwards
Angell Palmer & Dodge LLP, 111 Huntington Avenue Boston Massachusetts 02199.

4. FURTHER AGREEMENTS OF THE COMPANY. The Company agrees with the Placement
Agents and Purchasers:

(a) (i) to prepare the Prospectus in a form approved by the Placement Agent
containing information previously omitted at the time of effectiveness of the
Registration Statement in reliance on rules 430A, 430B and 430C and to file such
Prospectus pursuant to Rule 424(b) under the Securities Act not later than the
second business (2nd) day following the execution and delivery of this Agreement
or, if applicable, such earlier time as may be required by Rule 430A of the
Rules and Regulations; (iii) to notify the Placement Agents immediately of the
Company’s intention to file or prepare any supplement or amendment to any
Registration Statement, the General Disclosure Package or to the Prospectus;
(iv) to make no further amendment or supplement prior to the Closing Date to the
Registration Statement or any amendment or supplement to the General Disclosure
Package or Prospectus without the consent of the Representative, which consent
shall not be unreasonably delayed or withheld; (v) for so long as the delivery
of a prospectus is required in connection with the offering or sale of the
Securities to advise the Representative promptly after it receives notice
thereof, of the time when any amendment to the Registration Statement has been
filed or becomes effective or any amendment to supplement to the General
Disclosure Package or Prospectus has been filed and to furnish the
Representative with copies thereof; (vi) to file promptly all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission and Nasdaq pursuant to Section 13(a), 15 or 15(d) of the
Exchange Act subsequent to the date of the Prospectus and for so long as the
delivery of a prospectus is required in connection with the offering or sale of
the Securities; (vii) to advise the Representative, promptly after it receives
notices thereof, (x) of any request by the Commission to amend the Registration
Statement or to amend or supplement the General Disclosure Package or Prospectus
or for additional information and (y) of the issuance by the Commission, of any
stop order suspending the effectiveness of the Registration Statement or any
post-effective amendment thereto or any order directed at any Incorporated
Document or any amendment or supplement thereto or any order preventing or
suspending the use of any Preliminary Prospectus, any Issuer Free Writing
Prospectus or the Prospectus, of the suspension of the qualification of the
Units for offering or sale in any jurisdiction, of the institution or
threatening of any proceeding for any such purpose, or of any request by the
Commission for the amending or supplementing of the Registration Statement, the
General Disclosure Package or the Prospectus or for additional information; and
(viii) in the event of the issuance of any stop order or of any order preventing
or suspending the use of any Preliminary Prospectus, any Issuer Free Writing
Prospectus or the Prospectus or suspending any such qualification, and promptly
to use its best efforts to obtain the withdrawal of such order.

(b) The Company represents and agrees that, unless it obtains the prior consent
of the Representative, and the Representative represents and agrees that, unless
it obtains the prior consent of the Company, it has not made and will not, make
any offer relating to the Units that would constitute a “free writing
prospectus” as defined in Rule 405 under the Securities Act unless the prior
written consent of the Representative or the Company, respectively, has been
received (each, a “Permitted Free Writing Prospectus”); provided that the prior
written

 

16



--------------------------------------------------------------------------------

consent of the Representative hereto shall be deemed to have been given in
respect of the Issuer Free Writing Prospectus[es], if any, included in Schedule
A hereto. The Company represents that it has treated and agrees that it will
treat each Permitted Free Writing Prospectus as an Issuer Free Writing
Prospectus, comply with the requirements of Rules 164 and 433 under the
Securities Act applicable to any Issuer Free Writing Prospectus, including the
requirements relating to timely filing with the Commission, legending and record
keeping and will not take any action that would result in the Placement Agents
or the Company being required to file with the Commission pursuant to Rule
433(d) under the Securities Act a free writing prospectus prepared by or on
behalf of such Placement Agents that such Placement Agents otherwise would not
have been required to file thereunder.

(c) If at any time prior to the expiration of nine (9) months after the later of
(i) the latest effective date of the Registration Statement or (ii) the date of
the Prospectus, when a prospectus relating to the Securities is required to be
delivered (or in lieu thereof, the notice referred to in Rule 173(a) under the
Securities Act) any event occurs or condition exists as a result of which the
Prospectus as then amended or supplemented would include any untrue statement of
a material fact, or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made
when the Prospectus is delivered (or in lieu thereof, the notice referred to in
Rule 173(a) under the Securities Act), not misleading, or if it is necessary at
any time to amend or supplement any Registration Statement or the Prospectus or
to file under the Exchange Act any document incorporated by reference in the
Prospectus, to comply with the Securities Act or the Exchange Act, that the
Company will promptly notify the Placement Agents thereof and upon their request
will prepare an appropriate amendment or supplement or upon their request make
an appropriate filing pursuant to Section 13 or 14 of the Exchange Act in form
and substance satisfactory to the Placement Agents which will correct such
statement or omission or effect such compliance and will use its best efforts to
have any amendment to any Registration Statement declared effective as soon as
possible. The Company will furnish without charge to each Placement Agent and to
any dealer in securities as many copies as such Placement Agent may from time to
time reasonably request of such amendment or supplement. In case any Placement
Agent is required to deliver a prospectus (or in lieu thereof, the notice
referred to in Rule 173(a) under the Securities Act) relating to the Units nine
(9) months or more after the later of (i) the latest effective date of the
Registration Statement or (ii) the date of the Prospectus, the Company upon the
request of such Placement Agent and at the expense of such Placement Agent will
prepare promptly an amended or supplemented Prospectus as may be necessary to
permit compliance with the requirements of Section 10(a)(3) of the Securities
Act and deliver to such Placement Agent as many copies as such Placement Agent
may request of such amended or supplemented Prospectus complying with
Section 10(a)(3) of the Securities Act.

(d) If the General Disclosure Package is being used to solicit offers to buy the
Units at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur as a result of which, in the judgment of
the Company or in the reasonable opinion of the Placement Agent, it becomes
necessary to amend or supplement the General Disclosure Package in order to make
the statements therein, in the light of the circumstances then prevailing, not
misleading, or to make the statements therein not conflict with the information
contained or incorporated by reference in the Registration Statement then on
file and not superseded or

 

17



--------------------------------------------------------------------------------

modified, or if it is necessary at any time to amend or supplement the General
Disclosure Package to comply with any law, the Company promptly will either
(i) prepare, file with the Commission (if required) and furnish to the Placement
Agent and any dealers an appropriate amendment or supplement to the General
Disclosure Package or (ii) prepare and file with the Commission an appropriate
filing under the Exchange Act which shall be incorporated by reference in the
General Disclosure Package so that the General Disclosure Package as so amended
or supplemented will not, in the light of the circumstances then prevailing, be
misleading or conflict with the Registration Statement then on file, or so that
the General Disclosure Package will comply with law.

(e) If at any time following issuance of an Issuer Free Writing Prospectus there
occurred or occurs an event or development as a result of which such Issuer Free
Writing Prospectus conflicted or will conflict with the information contained in
the Registration Statement, Pricing Prospectus or Prospectus, including any
document incorporated by reference therein and any prospectus supplement deemed
to be a part thereof and not superseded or modified or included or would include
an untrue statement of a material fact or omitted or would omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances prevailing at the
subsequent time, not misleading, the Company has promptly notified or will
promptly notify the Placement Agent so that any use of the Issuer Free Writing
Prospectus may cease until it is amended or supplemented and has promptly
amended or will promptly amend or supplement, at its own expense, such Issuer
Free Writing Prospectus to eliminate or correct such conflict, untrue statement
or omission. The foregoing sentence does not apply to statements in or omissions
from any Issuer Free Writing Prospectus in reliance upon, and in conformity
with, written information furnished to the Company by the Placement Agent
specifically for inclusion therein, which information the parties hereto agree
is limited to the Placement Agents’ Information (as defined in Section 16).

(f) To furnish promptly to the Representative and to counsel for the
Representative a copy of the Registration Statement filed with the Commission,
including all consents and exhibits filed therewith.

(g) To deliver promptly to the Placement Agents in New York City such number of
the following documents as the Placement Agents shall reasonably request:
(i) conformed copies of the Registration Statement as originally filed with the
Commission (in each case excluding exhibits), (ii) each Preliminary Prospectus,
if any, (iii) any Issuer Free Writing Prospectus, (iv) the Prospectus (the
delivery of the documents referred to in clauses (i), (ii), (iii) and (iv) of
this paragraph (g) to be made not later than 10:00 A.M., New York time, on the
Business Day following the execution and delivery of this Agreement),
(v) conformed copies of any amendment to the Registration Statement (excluding
exhibits), (vi) any amendment or supplement to the General Disclosure Package or
the Prospectus (the delivery of the documents referred to in clauses (v) and
(vi) of this paragraph (g) to be made not later than 10:00 A.M., New York City
time, on the Business Day following the date of such amendment or supplement)
and (vii) any document incorporated by reference in the General Disclosure
Package or the Prospectus (excluding exhibits thereto) (the delivery of the
documents referred to in clause (vi) of this paragraph (g) to be made not later
than 10:00 A.M., New York City time, on the Business Day following the date of
such document).

 

18



--------------------------------------------------------------------------------

(h) To make generally available to its stockholders and to the Representative as
soon as practicable, but in any event not later than eighteen (18) months after
the effective date of the Registration Statement (as defined in Rule 158(c)
under the Securities Act), an earnings statement of the Company (which need not
be audited) complying with Section 11(a) of the Securities Act and the Rules and
Regulations (including, at the option of the Company, Rule 158).

(i) To promptly take from time to time such actions as the Representative may
reasonably request to qualify the Securities for offering and sale under the
securities, or blue sky, laws of such jurisdictions (including without
limitation any post-filing requirements) as the Representative may designate and
to continue such qualifications in effect for so long as required for the
distribution of the Securities, and the Company will pay the fee of the NASD in
connection with its review of the Offering, if applicable. The Company shall not
be obligated to qualify as a foreign corporation in any jurisdiction in which it
is not so qualified or to file a general consent to service of process in any
jurisdiction.

(j) Not to directly or indirectly offer, sell, assign, transfer, pledge,
contract to sell, or otherwise dispose of any shares of Common Stock or
securities convertible into or exercisable or exchangeable for Common Stock for
a period of ninety (90) days from the date of the Prospectus Supplement without
the prior written consent of the Representative, other than (i) the Company’s
sale of the Securities and the issuance of shares or options to purchase shares
pursuant to qualified stock option plans, currently outstanding options,
warrants or rights or (ii) in connection with existing or future licensing or
collaboration agreements. The Company will cause each of its executive officers
and directors to furnish to the Placement Agents, prior to the Closing Date, a
letter, substantially in the form of Exhibit C attached hereto, pursuant to
which each such person shall agree not to directly or indirectly offer, sell,
assign, transfer, pledge, contract to sell, or otherwise dispose of any shares
of Common Stock or securities convertible into or exercisable or exchangeable
for Common Stock for a period of ninety (90) days from the date of the
Prospectus Supplement, without the prior written consent of the Representative.
If (i) the Company issues an earnings release or material news or a material
event relating to the Company occurs during the last seventeen (17) days of the
lock-up period, or (ii) prior to the expiration of the lock-up period, the
Company announces that it will release earnings results during the 16-day period
beginning on the last day of the lock-up period, the restrictions imposed by
this Section 4(j) shall continue to apply until the expiration of the 18-day
period beginning on the issuance of the earnings release or the occurrence of
the material news or material event.

(k) Prior to the Closing Date, to furnish to the Placement Agents, as soon as
they have been prepared, copies of any unaudited interim consolidated financial
statements of the Company for any periods subsequent to the periods covered by
the financial statements appearing or incorporated by reference in the General
Disclosure Package, or the Registration Statement.

(l) Prior to the Closing Date, not to issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings, business
affairs or business prospects (except for routine oral marketing communications
in the ordinary course of business and consistent with the past

 

19



--------------------------------------------------------------------------------

practices of the Company and of which the Representative is notified), without
the prior written consent of the Representative, unless in the judgment of the
Company and its counsel, and after notification to the Representative, such
press release or communication is required by law. In such event, the Company
shall consult with the Representative as to the contents of such press release.

(m) To apply the net proceeds from the sale of the Units as set forth in the
Registration Statement, the General Disclosure Package and the Prospectus under
the heading “Use of Proceeds.”

(n) To engage and maintain, at its expense, a registrar and transfer agent for
the Common Stock.

(o) To not take any action prior to the Closing Date which would require the
Prospectus to be amended or supplemented.

(p) The Company will use its best efforts to ensure that the Shares and Warrant
Shares are quoted on Nasdaq at the Closing Date.

5. PAYMENT OF EXPENSES. The Company agrees with the Placement Agents to pay
(a) the costs incident to the authorization, issuance, sale, preparation and
delivery of the Units to the Purchasers and any transfer taxes payable in that
connection; (b) the costs incident to the Registration of the Securities under
the Securities Act; (c) the costs incident to the preparation, printing and
distribution of the Registration Statement, any Issuer Free Writing Prospectus,
the General Disclosure Package, the Prospectus, any amendments, supplements and
exhibits thereto or any document incorporated by reference therein, and the
costs of printing, reproducing and distributing, any transaction document by
mail, telex or other means of communications; (d) the fees and expenses
(including related reasonable fees and expenses of counsel for the
Representative) incurred in connection with filings, if any, made with the NASD,
if applicable; (e) any applicable listing or other fees; (f) the fees and
expenses of qualifying the Securities under the securities laws of the several
jurisdictions as provided in Section 4(f) and of preparing a Blue Sky Memoranda
(including related reasonable fees and expenses of counsel to the
Representative); (g) all fees and expenses of the registrar and transfer agent
of the Common Stock; and (h) all other costs and expenses incident to the
performance of the obligations of the Company under this Agreement (including,
without limitation, the fees and expenses of the Company’s counsel and the
Company’s independent accountants and the travel and other expenses incurred by
Company personnel in connection with any “roadshow” including, without
limitation, any expenses advanced by the Placement Agents on the Company’s
behalf and with its prior consent (which will be promptly reimbursed)); provided
that, except as otherwise provided in this Section 8 and in Sections 7 and 9,
each of the Placement Agents shall pay their own respective costs and expenses,
including the fees and expenses of its counsel.

 

20



--------------------------------------------------------------------------------

6. CONDITIONS TO THE OBLIGATIONS OF THE PLACEMENT AGENTS AND THE SALE OF THE
UNITS. The respective obligations of each Placement Agent, and the closing of
the sale of the Units hereunder are subject to the accuracy, when made and on
the Closing Date, of the representations and warranties on the part of the
Company and its subsidiaries contained herein, to the accuracy of the statements
of the Company and its subsidiaries made in any certificates pursuant to the
provisions hereof, to the performance by the Company and its subsidiaries of
their obligations hereunder, and to each of the following additional terms and
conditions:

(a) No stop order suspending the effectiveness of the Registration Statement or
any part thereof, preventing or suspending the use of any Base Prospectus, any
Preliminary Prospectus, the Prospectus or any Permitted Free Writing Prospectus
or any part thereof shall have been issued and no proceedings for that purpose
or pursuant to Section 8A under the Securities Act shall have been initiated or
threatened by the Commission, and all requests for additional information on the
part of the Commission (to be included or incorporated by reference in the
Registration Statement or the Prospectus or otherwise) shall have been complied
with to the reasonable satisfaction of the Placement Agent; the Rule 462(b)
Registration Statement, if any, each Issuer Free Writing Prospectus and the
Prospectus shall have been filed with, the Commission within the applicable time
period prescribed for such filing by, and in compliance with, the Rules and
Regulations and in accordance with Section 4(a), and the Rule 462(b)
Registration Statement, if any, shall have become effective immediately upon its
filing with the Commission; and the NASD shall have raised no objection to the
fairness and reasonableness of the terms of this Agreement or the transactions
contemplated hereby.

(b) The Placement Agents shall not have discovered and disclosed to the Company
on or prior to the Closing Date that the Registration Statement or any amendment
or supplement thereto contains an untrue statement of a fact which, in the
opinion of counsel for the Placement Agents, is material or omits to state any
fact which, in the opinion of such counsel, is material and is required to be
stated therein or is necessary to make the statements therein not misleading, or
that the General Disclosure Package, any Issuer Free Writing Prospectus or the
Prospectus or any amendment or supplement thereto contains an untrue statement
of fact which, in the opinion of such counsel, is material or omits to state any
fact which, in the opinion of such counsel, is material and is necessary in
order to make the statements, in the light of the circumstances in which they
were made, not misleading.

(c) All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of this Agreement, the Securities, the
Registration Statement, the General Disclosure Package, each Issuer Free Writing
Prospectus and the Prospectus and all other legal matters relating to this
Agreement and the transactions contemplated hereby shall be reasonably
satisfactory in all material respects to counsel for the Placement Agents, and
the Company shall have furnished to such counsel all documents and information
that they may reasonably request to enable them to pass upon such matters.

(d) The Placement Agents shall have received from Edwards Angell Palmer & Dodge
LLP, corporate counsel for the Company such counsel’s written opinion, addressed
to the

 

21



--------------------------------------------------------------------------------

Placement Agents dated as of the Closing Date, in form and substance reasonably
satisfactory to the Representative as set forth in Exhibit D attached hereto.

(e) Such counsel shall also have furnished to the Placement Agents a written
statement, addressed to the Placement Agents and dated the Closing Date, in form
and substance satisfactory to the Placement Agents, to the effect that (x) such
counsel has acted as counsel to the Company in connection with the preparation
of the Registration Statement, the General Disclosure Package and the
Prospectus, and each amendment or supplement thereto made by the Company prior
to the Closing Date, (y) based on such counsel’s examination of the Registration
Statement, the General Disclosure Package and the Prospectus, and each amendment
or supplement thereto made by the Company prior to the Closing Date and the
documents incorporated by reference in the General Disclosure Package or the
Prospectus and any further amendment or supplement to any such incorporated
document made by the Company prior to the Closing Date, and such counsel’s
investigations made in connection with the preparation of the Registration
Statement, the General Disclosure Package and the Prospectus, and each amendment
or supplement thereto made by the Company prior to the Closing Date, and
conferences with certain officers and employees of and with auditors for and
counsel to the Company, nothing has come to such counsel’s attention that has
caused it to believe that (I) the Registration Statement or any amendment
thereto, at the Applicable Time, as of its effective date, contained any untrue
statement of a material fact or omitted to state any material fact required to
be stated therein or necessary in order to make the statements therein not
misleading, (II) the General Disclosure Package, at the Applicable Time,
contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, (III) the
Prospectus, or any amendment or supplement thereto, at the respective date
thereof or at the Closing Date, contained or contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or (IV) any document incorporated by reference in the
Registration Statement, the Pricing Prospectus or the Prospectus or any further
amendment or supplement to any such Incorporated Document made by the Company
prior to the Closing Date, when they became effective or were filed with the
Commission, as the case may be, contained, in the case of a registration
statement which became effective under the Securities Act, any untrue statement
of a material fact or omitted to state any material fact required to be stated
therein or necessary in order to make the statements therein not misleading, or,
in the case of other documents which were filed under the Exchange Act with the
Commission, any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; it being understood
that such counsel need express no opinion as to the financial statements,
schedules or other financial data contained in the Registration Statement, the
Pricing Prospectus or the Prospectus. The Placement Agents shall have received
from Goodwin Procter LLP, such opinion or opinions, dated the Closing Date and
addressed to the Placement Agents, with respect to the issuance and sale of the
Units, the Registration Statement, the Pricing Prospectus and the Prospectus and
other related matters as the Representative may reasonably require, and the
Company shall have furnished to such counsel such documents as they request for
the purpose of enabling them to pass upon such matters.

 

22



--------------------------------------------------------------------------------

(f) The Company shall have furnished to the Placement Agents a certificate,
dated the Closing Date, of its Chairman of the Board, its Chief Executive
Officer or a Senior Vice President and its Chief Financial Officer stating that
(i) such officers have carefully examined the Registration Statement, the
General Disclosure Package, any Permitted Free Writing Prospectus and the
Prospectus and, in their opinion, the Registration Statement and each amendment
thereto, at the Applicable Time and as of the date of this Agreement and as of
the Closing Date did not include any untrue statement of a material fact and did
not omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and the General Disclosure Package,
as of the Applicable Time and as of the Closing Date, any Permitted Free Writing
Prospectus as of its date and as of the Closing Date, the Prospectus and each
amendment or supplement thereto, as of the respective date thereof and as of the
Closing Date, did not include any untrue statement of a material fact and did
not omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances in which they were made, not
misleading, (ii) since the effective date of the Registration Statement no event
has occurred which should have been but was not set forth in a supplement or
amendment to the Registration Statement, the General Disclosure Package or the
Prospectus, (iii) to the best of their knowledge after reasonable investigation,
as of the Closing Date, the representations and warranties of the Company and
its subsidiaries in this Agreement are true and correct and the Company and its
subsidiaries have complied with all agreements and covenants contained in this
Agreement and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to the Closing Date, (iv) subsequent to the date of the
most recent financial statements included or incorporated by reference in the
General Disclosure Package, there has been no change in the financial position
or results of operation of the Company and its subsidiaries that would have a
Material Adverse Effect, or any change, or any development including a
prospective change, in or affecting the condition (financial or otherwise),
results of operations, business, assets or prospects of the Company and its
subsidiaries taken as a whole, except as set forth in the Pricing Prospectus,
and (v) the Registration Statement became effective on July 7, 2006, and to
their knowledge, as of the Closing Date (I) no stop order suspending the
effectiveness of the Registration Statement has been issued and no proceedings
for that purpose have been commenced or are pending before or are contemplated
by the Commission and (II) no action has been taken by any governmental agency,
body or official, and no injunction, restraining order or order of any nature by
any federal or state court has been issued, which would prevent the issuance of
the Units.

(g) At the time of the execution of this Agreement, the Placement Agents shall
have received from PricewaterhouseCoopers LLP a letter, addressed to the
Placement Agents and dated such date, in form and substance satisfactory to the
Representative and PricewaterhouseCoopers LLP (i) confirming that they are an
independent registered public accounting firm with respect to the Company within
the meaning of the Securities Act and the Rules and Regulations and (ii) stating
the conclusions and findings of such firm with respect to the financial
statements and certain financial information contained or incorporated by
reference in the Registration Statement, the Pricing Prospectus and the
Prospectus.

(h) At the time of the execution of this Agreement, the Company shall have
furnished to the Placement Agents a certificate, dated such date, of its Chief
Financial Officer in the form set forth in Exhibit E attached hereto.

 

23



--------------------------------------------------------------------------------

(i) On the Closing Date, the Placement Agents shall have received a letter (the
“bring-down letter”) from PricewaterhouseCoopers LLP addressed to the Placement
Agents, and dated the Closing Date confirming, as of the date of the bring-down
letter (or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in the
Registration Statement, the Pricing Prospectus and the Prospectus as of a date
not more than three Business Days prior to the date of the bring-down letter),
the conclusions and findings of such firm with respect to the financial
information and other matters covered by its letter delivered to the Placement
Agents concurrently with the execution of this Agreement pursuant to
Section 6(g).

(j) On the Closing Date, the Company shall have furnished to the Placement
Agents a certificate, dated such date, of its Chief Financial Officer in the
form set forth in Exhibit F attached hereto.

(k) Neither the Company nor any of its subsidiaries shall have sustained since
the date of the latest audited financial statements included or incorporated by
reference in the Registration Statement, the Pricing Prospectus and the
Prospectus, any loss or interference with its business from fire, explosion,
flood, terrorist act or other calamity, whether or not covered by insurance, or
from any labor dispute or court or governmental action, order or decree,
otherwise than as set forth in or contemplated by the General Disclosure
Package, and (ii) since such date there shall not have been any change in the
capital stock or long-term debt of the Company or any of its subsidiaries or any
change, or any development involving a prospective change, in or affecting the
business, general affairs, management, financial position, stockholders’ equity,
results of operations or prospects of the Company and its subsidiaries,
otherwise than as set forth in or contemplated by the General Disclosure
Package, the effect of which, in any such case described in clause (i) or (ii),
is, in the judgment of the Representative, so material and adverse as to make it
impracticable or inadvisable to proceed with the sale or delivery of the Units
on the terms and in the manner contemplated by the General Disclosure Package.

(l) The Common Stock is registered under the Exchange Act and, as of the Closing
Date, the Shares and the Warrant Shares shall be listed and admitted and
authorized for trading on Nasdaq, and satisfactory evidence of such actions
shall have been provided to the Representative. The Company shall have taken no
action designed to, or likely to have the effect of terminating the registration
of the Common Stock under the Exchange Act or delisting or suspending from
trading the Common Stock from Nasdaq, nor has the Company received any
information suggesting that the Commission or Nasdaq is contemplating
terminating such registration or listing.

(m) At the Execution Time, the Company shall have furnished to the
Representative a letter substantially in the form of Exhibit C hereto from each
executive officer and director of the Company.

(n) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange, the Nasdaq Global Market or the American Stock Exchange
or in the over-the-counter market, or trading in any securities of the Company
on any exchange or in the over-the-counter

 

24



--------------------------------------------------------------------------------

market, shall have been suspended or minimum or maximum prices or maximum ranges
for prices shall have been established on any such exchange or such market by
the Commission, by such exchange or by any other regulatory body or governmental
authority having jurisdiction, (ii) a banking moratorium shall have been
declared by federal or state authorities or a material disruption has occurred
in commercial banking or securities settlement or clearance services in the
United States, (iii) the United States shall have become engaged in hostilities
in which it is not currently engaged, the subject of an act of terrorism, there
shall have been an escalation in hostilities involving the United States, or
there shall have been a declaration of a national emergency or war by the United
States, or (iv) there shall have occurred any other calamity or crisis or any
change in general economic, political or financial conditions in the United
States or elsewhere, if the effect of any such event in clause (iii) or
(iv) makes it, in the sole judgment of the Representative, impracticable or
inadvisable to proceed with the sale or delivery of the Units on the terms and
in the manner contemplated by the Base Prospectus and the Prospectus Supplement.

(o) No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any governmental agency or body
which would, as of the Closing Date, prevent the issuance or sale of the Units
or materially and adversely affect or potentially materially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Units or materially and adversely affect or
potentially materially and adversely affect the business or operations of the
Company.

(p) The Company shall have prepared and filed with the Commission a Current
Report on Form 8-K with respect to the Offering, including as an exhibit thereto
this Agreement.

(q) The Company shall have entered into Subscription Agreements with each of the
Purchasers and such agreements shall be in full force and effect and shall
contain representations and warranties of the Company, including, in substance,
those made by the Company.

(r) The NASD shall have raised no objection to the fairness and reasonableness
of the placement agent terms and arrangements.

(s) Prior to the Closing Date, the Company shall have furnished to the Placement
Agents such further information, certificates and documents as the
Representative may reasonably request.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agents.

7. INDEMNIFICATION AND CONTRIBUTION.

(a) The Company shall indemnify and hold harmless each Placement Agent, its
directors, officers, managers, members, employees, representatives and agents
and each person, if any, who controls any Placement Agents within the meaning of
the Securities Act (collectively

 

25



--------------------------------------------------------------------------------

the “Placement Agent Indemnified Parties” and each a “Placement Agent
Indemnified Party”) against any loss, claim, damage, expense or liability, joint
or several, or any action, investigation or proceeding in respect thereof, to
which that Placement Agent Indemnified Party may become subject, under the
Securities Act or otherwise, insofar as such loss, claim, damage, expense,
liability, action, investigation or proceeding arises out of or is based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in the Base Prospectus, the Registration Statement, any Preliminary
Prospectus, any Issuer Free Writing Prospectus, any “issuer information” filed
or required to be filed pursuant to Rule 433(d) of the Rules and Regulations or
the Prospectus, or in any amendment or supplement thereto or document
incorporated by reference therein, (ii) the omission or alleged omission to
state in the Base Prospectus, the Registration Statement, any Preliminary
Prospectus, any Issuer Free Writing Prospectus, any “issuer information” filed
or required to be filed pursuant to Rule 433(d) of the Rules and Regulations or
the Prospectus, or in any amendment or supplement thereto or document
incorporated by reference therein, a material fact required to be stated therein
or necessary to make the statements therein not misleading, (iii) any breach of
the representations and warranties of the Company contained herein, or (iv) any
act or failure to act, or any alleged act or failure to act, by any Placement
Agent in connection with, or relating in any manner to, the Units or the
Offering contemplated hereby, and which is included as part of or referred to in
any loss, claim, damage, expense, liability, action, investigation or proceeding
arising out of or based upon matters covered by clause (i), (ii) or (iii) above;
(provided that the Company shall not be liable in the case of any matter covered
by this clause (iv) to the extent that it is determined in a final judgment by a
court of competent jurisdiction that such loss, claim, damage, expense,
liability or action resulted directly from any such act or failure to act
undertaken or omitted to be taken by such Placement Agent through its gross
negligence or willful misconduct) and shall reimburse each Placement Agent
Indemnified Party promptly upon demand for any legal or other expenses
reasonably incurred by that Placement Agent Indemnified Party in connection with
investigating or preparing to defend or defending against or appearing as a
third party witness in respect of, or otherwise incurred in connection with any
such loss, claim, damage, expense, liability, action, investigation or
proceeding as such fees and expenses are incurred; provided, however, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage, expense, liability, action, investigation or proceeding arises
out of or is based upon an untrue statement or alleged untrue statement in or
omission or alleged omission from the Base Prospectus, the Registration
Statement, any Preliminary Prospectus, any Issuer Free Writing Prospectus, any
“issuer information” filed or required to be filed pursuant to Rule 433(d) of
the Rules and Regulations or the Prospectus, or in any amendment or supplement
thereto made in reliance upon and in conformity with written information
furnished to the Company by or on behalf of any Placement Agent through the
Representative specifically for use therein, which information the parties
hereto agree is limited to the Placement Agents’ Information (as defined in
Section 16 ).

(b) Each Placement Agent, severally and not jointly, shall indemnify and hold
harmless the Company its officers, employees, representatives and agents, each
of its directors and each person, if any, who controls the Company within the
meaning of the Securities Act (collectively the “Company Indemnified Parties”
and each a “Company Indemnified Party”) against any loss, claim, damage, expense
or liability, joint or several, or any action, investigation or proceeding in
respect thereof, to which the Company Indemnified Parties may become

 

26



--------------------------------------------------------------------------------

subject, under the Securities Act or otherwise, insofar as such loss, claim,
damage, liability or action arises out of or is based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in the Base
Prospectus, the Registration Statement, any Preliminary Prospectus, any Issuer
Free Writing Prospectus, any “issuer information” filed or required to be filed
pursuant to Rule 433(d) of the Rules and Regulations or the Prospectus, or in
any amendment or supplement thereto, or (ii) the omission or alleged omission to
state in the Base Prospectus, the Registration Statement, any Preliminary
Prospectus, any Issuer Free Writing Prospectus, any “issuer information” filed
or required to be filed pursuant to Rule 433(d) of the Rules and Regulations or
the Prospectus, or in any amendment or supplement thereto, a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but in each case only to the extent that the untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of that Placement Agent through the Representative specifically for
use therein, and shall reimburse the Company Indemnified Parties for any legal
or other expenses reasonably incurred by such parties in connection with
investigating or preparing to defend or defending against or appearing as third
party witness in connection with any such loss, claim, damage, expense,
liability or action, investigation or proceeding as such fees and expenses are
incurred; provided that the parties hereto hereby agree that such written
information provided by the Placement Agents consist solely of the Placement
Agents’ Information. This indemnity agreement is not exclusive and will be in
addition to any liability, which each of the Placement Agents and Purchasers
might otherwise have and shall not limit any rights or remedies which may
otherwise be available at law or in equity to the Company Indemnified Parties.
Notwithstanding the provisions of this Section 7(b) , in no event shall any
indemnity by any Placement Agent under this Section 7(b) exceed the total
compensation received by such Placement Agent in accordance with Section 1(e).

(c) Promptly after receipt by an indemnified party under this Section 7 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 7 , notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability which it
may have under this Section 7 except to the extent it has been materially
prejudiced by such failure; and, provided, further, that the failure to notify
the indemnifying party shall not relieve it from any liability which it may have
to an indemnified party otherwise than under this Section 7. If any such claim
or action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 7 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
any indemnified party shall have the right to employ separate counsel in any
such action and to participate in the defense thereof but the fees and expenses
of such counsel shall be at the expense of such indemnified party unless (i) the
employment thereof has been specifically authorized by the indemnifying party in
writing,

 

27



--------------------------------------------------------------------------------

(ii) such indemnified party shall have been advised by such counsel that there
may be one or more legal defenses available to it which are different from or
additional to those available to the indemnifying party and in the reasonable
judgment of such counsel it is advisable for such indemnified party to employ
separate counsel, or (iii) the indemnifying party has failed to assume the
defense of such action in accordance with the terms hereof and employ counsel
reasonably satisfactory to the indemnified party, in which case, if such
indemnified party notifies the indemnifying party in writing that it elects to
employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such action
on behalf of such indemnified party, it being understood, however, that the
indemnifying party shall not, in connection with any one such action or separate
but substantially similar or related actions in the same jurisdiction arising
out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys at any
time for all such indemnified parties, which firm shall be designated in writing
by the Representative, if the indemnified parties under this Section 7 consist
of any Placement Agent Indemnified Party, or by the Company if the indemnified
parties under this Section 7 consist of any Company Indemnified Parties. Each
indemnified party, as a condition of the indemnity agreements contained in
Sections 7(a) and 7(b) shall use all reasonable efforts to cooperate with the
indemnifying party in the defense of any such action or claim. Subject to the
provisions of Section 7(d) below, no indemnifying party shall be liable for any
settlement, compromise or consent to the entry of judgment in connection with
any such action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with its written consent or if there be a
final judgment for the plaintiff in any such action (other than a judgment
entered with the consent of such indemnified party), the indemnifying party
agrees to indemnify and hold harmless any indemnified party from and against any
loss or liability by reason of such settlement or judgment.

(d) If at any time an indemnified party shall have requested that an
indemnifying party reimburse the indemnified party for reasonable fees and
expenses of counsel, such indemnifying party agrees that it shall be liable for
any settlement of the nature contemplated by this Section 7 effected without its
written consent if (i) such settlement is entered into more than forty-five
(45) days after receipt by such indemnifying party of the request for
reimbursement, (ii) such indemnifying party shall have received notice of the
terms of such settlement at least thirty (30) days prior to such settlement
being entered into, and (iii) such indemnifying party shall not have reimbursed
such indemnified party in accordance with such request prior to the date of such
settlement.

(e) If the indemnification provided for in this Section 7 is unavailable or
insufficient to hold harmless an indemnified party under Section 7(a) or 7(b) ,
then each indemnifying party shall, in lieu of indemnifying such indemnified
party, contribute to the amount paid or payable by such indemnified party as a
result of such loss, claim, damage or liability, or action in respect thereof,
(i) in such proportion as shall be appropriate to reflect the relative benefits
received by the Company on the one hand and the Placement Agents on the other
from the offering of the Units or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company on the one hand and the
Placement Agents on the other with respect to the statements or omissions which
resulted in such loss, claim, damage

 

28



--------------------------------------------------------------------------------

or liability, or action in respect thereof, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Placement Agents on the other with respect to such offering
shall be deemed to be in the same proportion as the total net proceeds from the
offering of the Units purchased under this Agreement (before deducting expenses)
received by the Company bears to the total compensation received by the
Placement Agents with respect to the Units purchased under this Agreement. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company on the one hand or the Placement Agents on the other, the intent of the
parties and their relative knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission; provided that the parties
hereto agree that the written information furnished to the Company by the
Placement Agents for use in the Prospectus, or in any amendment or supplement
thereto, consists solely of the Placement Agents’ Information. The Company and
the Placement Agents agree that it would not be just and equitable if
contributions pursuant to this Section 7(e) were to be determined by pro rata
allocation or by any other method of allocation which does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, damage, expense or
liability, or action, investigation or proceeding in respect thereof, referred
to above in this Section 7(e) shall be deemed to include, for purposes of this
Section 7(e) , any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 7(e) , the Placement
Agents shall not be required to contribute any amount in excess of the total
compensation received by such Placement Agent in accordance with Section 1(e)
less the amount of any damages which such Placement Agent has otherwise paid or
become liable to pay by reason of any untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

(f) The Placement Agents’ obligations to contribute as provided in this
Section 7(f) are several in proportion to the total compensation received by
each of the Placement Agents in accordance with Section 1(e) and not joint.

8. TERMINATION. The obligations of the Placement Agents hereunder may be
terminated by the Representative, in its absolute discretion by notice given to
the Company prior to delivery (including electronic delivery) of and payment for
the Units if, prior to that time, any of the events described in Sections 6(i)
or 6(l) have occurred or if the Purchasers shall decline to purchase the Units
for any reason permitted under the Subscription Agreements.

9. REIMBURSEMENT OF PLACEMENT AGENTS’ EXPENSES. If the sale of the Units
provided for herein is not consummated because any condition to the obligations
of the Placement Agents set forth in Section 6 hereof to be satisfied by the
Company is not satisfied, because of any termination pursuant to Section 8
hereof or because of any refusal, inability or failure on the part of the
Company to perform any agreement herein or comply with any provision hereof
other than by reason of a default by the Placement Agents, the Company will
reimburse the Placement Agents upon demand for all out-of-pocket expenses
(including

 

29



--------------------------------------------------------------------------------

reasonable fees and disbursements of counsel and any expenses advanced by the
Placement Agents on the Company’s behalf) that shall have been incurred by the
Placement Agents in connection with this Agreement and the proposed purchase and
sale of the Units and, upon demand, the Company shall pay the full amount
thereof to the Representative.

10. ABSENCE OF FIDUCIARY RELATIONSHIP. The Company agrees that:

(a) The Placement Agents’ responsibility to the Company is solely contractual in
nature and they have been retained solely to act as Placement Agents in
connection with the sale of the Units and no fiduciary, advisory or agency
relationship between the Company and the Placement Agents has been created in
respect of any of the transactions contemplated by this Agreement, irrespective
of whether any of the parties has advised or is advising the Company on other
matters;

(b) The price of the Units set forth in this Agreement was established by the
Company following discussions and arms-length negotiations with the Purchaser
and the Placement Agents, and the Company is capable of evaluating and
understanding, and understands and accepts, the terms, risks and conditions of
the transactions contemplated by this Agreement;

(c) The Company has been advised that the Placement Agents and their affiliates
are engaged in a broad range of transactions which may involve interests that
differ from those of the Company and that the Placement Agents have no
obligation to disclose such interests and transactions to the Company by virtue
of any fiduciary, advisory or agency relationship; and

(d) The Company waives, to the fullest extent permitted by law, any claims it
may have against the Placement Agents for breach of fiduciary duty or alleged
breach of fiduciary duty and agrees that the Placement Agents shall have no
liability (whether direct or indirect) to the Company in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on behalf
of or in right of the Company, including stockholders, employees or creditors of
the Company.

11. SUCCESSORS; PERSONS ENTITLED TO BENEFIT OF AGREEMENT. This Agreement shall
inure to the benefit of and be binding upon the Placement Agents, the Company
and their respective successors. Nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any person other than the
persons mentioned in the preceding sentence any legal or equitable right, remedy
or claim under or in respect of this Agreement, or any provisions herein
contained, this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person; except that the representations, warranties,
covenants, agreements and indemnities of the Company contained in this Agreement
shall also be for the benefit of the Placement Agents Indemnified Parties and
the indemnities of the Placement Agents shall also be for the benefit of the
Company Indemnified Parties. It is understood that the Placement Agents’
responsibilities to the Company are solely contractual in nature and the
Placement Agents does not owe the Company, or any other party, any fiduciary
duty as a result of this Agreement.

 

30



--------------------------------------------------------------------------------

12. SURVIVAL OF INDEMNITIES, REPRESENTATIONS, WARRANTIES, ETC. The respective
indemnities, covenants, agreements, representations, warranties and other
statements of the Company and the Placement Agents, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agents, the Company, or any person controlling any of them and
shall survive delivery of and payment for the Units.

13. NOTICES. All statements, requests, notices and agreements hereunder shall be
in writing, and:

(a) if to the Placement Agents, shall be delivered or sent by mail, telex or
facsimile transmission to C.E. Unterberg, Towbin, LLC, 350 Madison Avenue, New
York, New York, 10017, Attention: Hany Awadalla (Fax: (212) 389-8880), with a
copy to: Goodwin Procter LLP, 53 State Street, Boston, Massachusetts, 02109,
Attention: Jocelyn Arel, Esq. (Fax: 617-523-1231).

(b) if to the Company shall be delivered or sent by mail, telex or facsimile
transmission to GTC Biotherapeutics, Inc., 175 Crossing Boulevard, Framingham,
MA 01702, Attention: President (Fax: 508-370-3797), with a copy to: Edwards
Angell Palmer & Dodge LLP, 111 Huntington Avenue, Boston, MA 02199, Attention:
Nathaniel S. Gardiner, Esq. (Fax: 617-227- 4420).

14. DEFINITIONS OF CERTAIN TERMS. The terms which follow, when used in this
Agreement, shall have the meanings indicated.

“Business Day” shall mean any day other than a Saturday, a Sunday, a legal
holiday, a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City or any day on which the Nasdaq
Global Market is not open for trading.

“Effective Date” shall mean each date and time that the Registration Statement
(and any post-effective amendment or amendments thereto) became or becomes
effective.

“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.

“Interference Proceeding” shall have the meaning set forth in 35 U.S.C. § 135.

“To the Company’s knowledge” and words of similar import shall mean that which
the officers or directors of the Company know or should have known using the
exercise of reasonable due diligence.

15. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

16. PLACEMENT AGENTS’ INFORMATION. The parties hereto acknowledge and agree
that, for all purposes of this Agreement, the Placement Agents’ Information
consists solely

 

31



--------------------------------------------------------------------------------

of the statements concerning the Placement Agents contained in the third
paragraph under the heading “Plan of Distribution” in the Prospectus Supplement.

17. PARTIAL UNENFORCEABILITY. The invalidity or unenforceability of any Section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

18. GENERAL. This Agreement constitutes the entire agreement of the parties to
this Agreement and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings and negotiations with respect to the subject
matter hereof. In this Agreement, the masculine, feminine and neuter genders and
the singular and the plural include one another. The section headings in this
Agreement are for the convenience of the parties only and will not affect the
construction or interpretation of this Agreement. This Agreement may be amended
or modified, and the observance of any term of this Agreement may be waived,
only by a writing signed by the Company and the Placement Agents.

19. COUNTERPARTS. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

20. CONSENT TO ACT AS REPRESENTATIVE. Each of Rodman & Renshaw, LLC (“Rodman”)
and Oppenheimer & Co. Inc. (“Oppenheimer”) consents and agrees that C.E.
Unterberg, Towbin, LLC (“Unterberg”) will act as Representative of the Placement
Agents under this Agreement and with respect to the sale of the Units.
Accordingly, each of Rodman and Oppenhemier authorizes Unterberg to manage the
Offering and the sale of the Units and to take such action in connection
therewith as Unterberg in its sole discretion deems appropriate or desirable,
consistent with the provisions of each Agreement Among Underwriters previously
entered into among Unterberg, Rodman and Unterberg, taking into account that the
Offering of the Units will be in the form of a best efforts placement and not a
firm commitment underwriting.

21. THIRD PARTY BENEFICIARIES. The Company acknowledges that the Purchasers are
relying on the representations made by the Company under, and are intended third
party beneficiaries of, this Agreement.

[Signature page follows]

 

32



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agents, kindly indicate your acceptance in
the space provided for that purpose below.

 

Very truly yours, GTC BIOTHERAPEUTICS, INC. By:   /s/ John B. Green Name:   John
B. Green Title:   Senior Vice President

Accepted as of the date first above written:

 

C.E. UNTERBERG, TOWBIN, LLC By:   /s/ Hany Awadalla Name:   Hany Awadalla Title:
  Managing Director

 

RODMAN & RENSHAW, LLC By:   /s/ John J. Borer, III Name:   John J. Borer, III
Title:   President

 

OPPENHEIMER & CO. INC. By:   /s/ Zubin Mory Name:   Zubin Mory Title:   Senior
Vice President

 

33



--------------------------------------------------------------------------------

Schedule I

Placement Agents

C.E. Unterberg, Twobin, LLC

Rodman & Renshaw, LLC

Oppenheimer & Co. Inc.



--------------------------------------------------------------------------------

Exhibit A

Form of Subscription Agreement

[See Exhibit 10.2 hereto]

 

A-1



--------------------------------------------------------------------------------

Exhibit B

Form of Warrant

[See Exhibit 4.1 hereto]

 

B-1



--------------------------------------------------------------------------------

Exhibit C

Lock-Up Agreement

July 10, 2006

C.E. UNTERBERG, TOWBIN, LLC

RODMAN & RENSHAW, LLC

OPPENHEIMER & CO. INC.

c/o C.E. Unterberg, Towbin, LLC

350 Madison Avenue

New York, New York 10017

 

  Re: GTC Biotherapeutics, Inc. – Offering of Common Stock and Warrants

Dear Sirs:

In order to induce C.E. Unterberg, Towbin, LLC (“Unterberg” or the
“Representative”), Rodman & Renshaw, LLC (“Rodman”) and Oppenheimer & Co. Inc.
(“Oppenheimer” and together with Unterberg and Rodman the “Placement Agents”) to
enter in to a certain placement agent agreement with GTC Biotherapeutics, Inc.,
a Massachusetts corporation (the “Company”), with respect to the offering of
shares of the Company’s Common Stock, par value $.01 per share (“Common Stock”)
and warrants to purchase Common Stock (the “Offering”), the undersigned hereby
agrees that until 90 days following the date of the final prospectus filed by
the Company with the Securities and Exchange Commission in connection with such
Offering, the undersigned will not, without the prior written consent of the
Representative, directly or indirectly, (i) offer, sell, assign, transfer,
pledge, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase, lend
or otherwise dispose of, any shares of Common Stock (including, without
limitation, Common Stock which may be deemed to be beneficially owned by the
undersigned in accordance with the rules and regulations promulgated under the
Securities Act of 1933 (the “Securities Act”) and the Securities Exchange Act of
1934, as the same may be amended or supplemented from time to time (such shares,
the “Beneficially Owned Shares”)) or securities convertible into or exercisable
or exchangeable for Common Stock, (ii) enter into any swap, hedge or similar
agreement or arrangement that transfers to another, in whole or in part, any of
the economic risk of ownership of the Beneficially Owned Shares or securities
convertible into or exercisable or exchangeable in Common Stock, (iii) engage in
any short selling of the Common Stock or (iv) publicly announce an intention to
effect any transaction specified in clause (i), (ii) or (iii). Notwithstanding
the foregoing, nothing contained herein will be deemed to restrict or prohibit
the transfer of shares of Common Stock, Beneficially Owned Shares or securities
convertible into or exercisable or exchangeable for shares of Common Stock as
(a) bona fide gifts, (b) dispositions to any trust for the direct or indirect
benefit of the undersigned and/or the immediate family of the undersigned,
(c) transfers occurring by bequest by will, operation of law, such as rules of
descent and distribution, or statutes governing the effects of merger or
qualified domestic order; provided, that in the case of any transfer pursuant to
clauses (a), (b) or (c), each transferee agrees in writing with the Placement
Agents to be bound by the terms of this Agreement and no filing by any party
(transferor or transferee) under the Securities Exchange Act of 1934 shall be
voluntarily made in connection with such transfer during the period covered by
this Agreement. For purposes of this paragraph, “immediate family” shall mean
the undersigned and the spouse, any lineal descendent, father, mother, brother
or sister of the undersigned.

For the avoidance of doubt, nothing shall prevent the undersigned from, or
restrict the ability of the undersigned to exercise any options or other
convertible securities granted under any benefit plan of the Company.

If (i) the Company issues an earnings release or material news or a material
event relating to the Company occurs during the last 17 days of the 90 day
lock-up period, or (ii) prior to the expiration of the 90 day lock-up period,
the Company announces that it will release earnings results during the 16-day
period beginning on the last day of the 90 day lock-up period, the restrictions
imposed by this Agreement shall continue to apply until the expiration of the
18-day period beginning on the issuance of the earnings release or the
occurrence of the material news or material event.

In addition, the undersigned hereby waives any and all preemptive rights,
participation rights, resale rights, rights of first refusal and similar rights
that the undersigned may have in connection with the Offering or with any
issuance or sale by the Company of any equity or other securities before the
Offering, except for any such rights as have been heretofore duly exercised. In
addition, the undersigned hereby confirms that the undersigned does not have the
right to request or demand registration pursuant to the Securities Act of any
shares of Common Stock that are registered in the name of the undersigned or
that are Beneficially Owned Shares. In order to enable the aforesaid covenants
to be enforced, the undersigned hereby consents to the placing of legends and/or
stop-transfer orders with the transfer agent of the Common Stock with respect to
any shares of Common Stock or Beneficially Owned Shares.

The undersigned understands that the Company and the Placement Agents are
relying upon this Agreement in proceeding towards consummation of the Offering.
The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement. This Agreement is irrevocable
and all authority herein conferred or agreed to be conferred shall survive the
death or incapacity of the undersigned and any obligations of the undersigned
shall be binding upon the heirs, personal representatives, successors and
assigns of the undersigned.

[Signature Page Follows]

 

C-1



--------------------------------------------------------------------------------

SIGNATURE BLOCK FOR A NATURAL PERSON

 

     Name:        Please Print Date:     

 

SIGNATURE BLOCK FOR A CORPORATION, PARTNERSHIP, TRUST OR OTHER ENTITY

 

            Please Print By:      Name:        Please Print Title:        Please
Print Date:     

 

C-2



--------------------------------------------------------------------------------

Exhibit D

Form of Opinion of Company’s Counsel

July     , 2006

C.E. UNTERBERG, TOWBIN, LLC

RODMAN & RENSHAW, LLC

OPPENHEIMER & CO. INC.

c/o C.E. Unterberg, Towbin, LLC

350 Madison Avenue

New York, New York 10017

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 6(d) of the Placement Agent
Agreement dated July     , 2006 (the “Placement Agent Agreement”) by and among
GTC Biotherapeutics, Inc., a Massachusetts corporation (the “Company”), C.E.
Unterberg, Towbin, LLC, Rodman & Renshaw, LLC and Oppenheimer & Co. Inc. (the
“Placement Agents”), relating to the proposed sale of an aggregate of
                     units consisting of                      shares (the
“Shares”) of the Company’s common stock, $0.01 par value per share (the “Common
Stock”) and Common Stock Purchase Warrants to purchase an aggregate of
                     shares (the “Warrant Shares”) of Common Stock. Capitalized
terms that are defined in the Placement Agent Agreement and not otherwise
defined herein have the meanings set forth in the Placement Agent Agreement.

We have acted as counsel to the Company in connection with the Placement Agent
Agreement, the Subscription Agreements each dated                     , 2006
between the Company and each Purchaser (which agreements, together with the
Warrants, are referred to herein collectively as the “Transaction Documents”)
and the transactions contemplated thereby. We have examined such documents, the
Registration Statement, the Base Prospectus, the General Disclosure Package and
the Prospectus and made such other investigation as we have deemed appropriate
to render the opinions set forth below. As to matters of fact material to our
opinions, we have relied, without independent verification, on representations
made in the Transaction Documents and certificates and other inquiries of
officers of the Company. We have also relied upon the certificates of public
officials. For purposes of our opinion in paragraph 11 below, we express no
opinion as to any contract or agreement that may now be required to be filed on
Form 8-K under the amendments to Form 8-K that became effective on August 23,
2004, and that has not been so filed.

The opinions rendered herein are limited to the law of the Commonwealth of
Massachusetts and the federal law of the United States. We note that the
Transaction Documents provide that they are governed by laws of the State of New
York. We are rendering the opinion below regarding validly, binding effect and
enforceability of the Transaction Documents as though they are governed by the
law of the Commonwealth of Massachusetts.

References to “our knowledge” or equivalent words means the actual knowledge of
the lawyers in this firm responsible for preparing this opinion after such
inquiry as they deemed appropriate.

 

D-1



--------------------------------------------------------------------------------

Based upon and subject to the foregoing, we are of the opinion that:

1. The Company is validly existing as a corporation under the laws of the
Commonwealth of Massachusetts and in good standing with the Secretary of State
of the Commonwealth of Massachusetts, and has the corporate power to engage in
its business as described in the Registration Statement, the Base Prospectus and
the Prospectus.

2. The authorized capital stock of the Company is as set forth in the Base
Prospectus and the Prospectus and immediately prior to the Closing consists of
(i) 100,000,000 shares of Common Stock and (ii) 5,000,000 shares of Preferred
Stock, $0.01 par value per share. The Common Stock and Preferred Stock have the
voting powers, designations, preferences, rights and qualifications, and
limitations or restrictions set forth in the Company’s Restated Articles of
Organization, as amended.

3. There are no preemptive or other rights to subscribe for or to purchase, nor
any restriction upon the voting or transfer of, any of the Shares or the Warrant
Shares, nor are there any preemptive or other rights to subscribe for or to
purchase any of the Warrants, pursuant to the Company’s charter or By-laws or
any agreement or other instrument known to us to which the Company is a party.

4. The Shares and the Warrant Shares have been duly authorized and reserved for
issuance by all necessary corporate action on the part of the Company, and the
Shares and the Warrants Shares, when issued, sold and delivered against payment
therefor in accordance with the provisions of the Transaction Documents, will be
validly issued, fully paid and non-assessable.

5. The execution, delivery and performance by the Company of the Transaction
Documents have been duly authorized by all necessary corporate action on the
part of the Company. The Company has duly executed and delivered the Transaction
Documents, and such Transaction Documents constitute its valid and binding
obligations enforceable against it in accordance with their terms, except that
we express no opinion as to the validity or enforceability of the
indemnification or contribution provisions of the Placement Agent Agreement.

6. Except as obtained and in effect at the Closing, no consent, approval,
license or exemption by, or order or authorization of, or filing, recording or
registration with, any governmental authority is required to be obtained by the
Company in connection with the execution and delivery of the Transaction
Documents or the performance by it of its obligations thereunder (other than as
may be required by the NASD or as required by state securities laws as to which
we express no opinion).

7. The execution, delivery and performance of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated by
such agreements and instruments do not and will not (i) result in any breach of,
or constitute a default under, any agreement, indenture or other written
instrument to which the Company is a party that is filed as an exhibit to the
Company’s Annual Report on Form 10-K for the year ended January 1, 2006 and the
Quarterly Report on Form 10-Q for the quarter ended April 2, 2006, (ii) violate
any provisions of the charter or By-Laws of the Company or (iii) to our
knowledge, any order,

 

D-2



--------------------------------------------------------------------------------

judgment or decree of any federal or state government, governmental
instrumentality or court having jurisdiction over the Company or any of its
properties or operations.

8. To our knowledge, no action, suit or proceeding to which the Company is a
party is pending that places in question the validity or enforceability of, or
seeks to enjoin the performance of, the Transaction Documents or which is of a
character that is required to be disclosed in the Registration Statement
(including the Base Prospectus) or the Prospectus and is not so disclosed.

9. The Registration Statement has become effective under the Act and a final
Prospectus was filed pursuant to Rule 424(b)(5) on                     , 2006.
To the best of our knowledge, no stop order suspending the effectiveness of the
Registration Statement or any part thereof has been issued and no proceeding for
the purpose has been instituted or is pending or contemplated under the Act.

10. To our knowledge, the Company is not a party to any contract or agreement of
a character required to be filed as an exhibit to the Registration Statement
that has not been so filed.

11. The Registration Statement (including the Base Prospectus), as of its
effective date, and the Prospectus, as of its date, complied as to form in all
material respects with the requirements of the Securities Act and the Rules and
Regulations, and the documents incorporated by reference in the Registration
Statement, the Base Prospectus or the Prospectus, including any Current Report
on Form 8-K filed with the Commission prior to the Closing Date, when they
became effective or were filed with the Commission, as applicable, complied as
to form in all material respects with the requirements of the Securities Act and
the Rules and Regulations.

12. The Company is not, and will not be after giving effect to the offering of
the Shares and the application of the proceeds thereof as described in the Base
Prospectus and the Prospectus, an “investment company” as defined in the
Investment Company Act of 1940, as amended.

We have participated in the preparation of the Registration Statement, the
Disclosure Package and the Prospectus, including review and discussion of the
contents thereof, and, although we have not undertaken, except as otherwise
stated above, to determine independently, and do not assume any responsibility
for, the accuracy or completeness of the statements therein, nothing has come to
our attention that has caused us to believe that (I) the Registration Statement
or any amendment thereto, at the Applicable Time, as of its effective date,
contained any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary in order to make the
statements therein not misleading, (II) the General Disclosure Package, at the
Applicable Time, contained any untrue statement of a material fact or omitted to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, (III)
the Prospectus, or any amendment or supplement thereto, at the respective date
thereof or at the Closing Date, contained or contains any untrue statement of a
material fact or omits to state any material fact

 

D-3



--------------------------------------------------------------------------------

necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (IV) any document
incorporated by reference in the Registration Statement, the Pricing Prospectus
or the Propsectus or any further amendment or supplement to any such
Incorporated Document made by the Company prior to the Closing Date, when they
became effective or were filed with the Commission, as the case may be,
contained, in the case of a registration statement which became effective under
the Securities Act, any untrue statement of a material fact or omitted to state
any material fact required to be stated therein or necessary in order to make
the statements therein not misleading, or, in the case of other documents which
were filed under the Exchange Act with the Commission, any untrue statement of a
material fact or omitted to state any material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading; it being understood that we express no opinion as to the
financial statements, schedules or other financial data contained in the
Registration Statement, the Pricing Prospectus or the Prospectus.

Our opinions set forth above are subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar laws of general
applicability relating to or affecting creditors’ rights and remedies and to
general principles of equity (whether considered in a proceeding in equity or at
law).

This opinion shall be interpreted in accordance with the Legal Opinion
Principles issued by the Committee on Legal Opinions of the American Bar
Association’s Business Law Section as published in 53 Business Lawyer 831 (May
1998).

This opinion is being furnished only to you in connection with the transaction
described above and may not be relied upon without our prior written consent for
any other purpose or by anyone else without our prior written consent.

Very truly yours,

Edwards Angell Palmer & Dodge LLP

 

D-4



--------------------------------------------------------------------------------

Exhibit E

CFO Certificate

 

E-1



--------------------------------------------------------------------------------

Exhibit F

CFO “Bring-Down” Certificate

 

F-1



--------------------------------------------------------------------------------

SCHEDULE A

Free Writing Prospectus filed by the Company on July 18, 2006



--------------------------------------------------------------------------------

SCHEDULE B

Pricing Information

 

Unit Price

  $1.46125

Shares

  12,000,000

Warrant Coverage

  65%

Warrants

  7,800,000

Warrant Exercise Price

  $1.4145